            Case 8:17-bk-07940-MGW          Doc 273     Filed 08/31/20     Page 1 of 7



                                        ORDERED.



 Dated: August 31, 2020




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov

In re:

David Arrigoni,                                              Case No. 8:17-bk-07940-MGW
                                                             Chapter 11

      Debtor,
________________________/

                    ORDER GRANTING DEBTOR’S AMENDED
                MOTION TO APPROVE SALE OF REAL PROPERTY
         FREE AND CLEAR FROM ALL LIENS, CLAIMS AND ENCUMBRANCES

         THIS CASE came on for consideration at a hearing on August 26, 2020 on the Debtor’s

Amended Motion to Approve Sale of Real Property Free and Clear from All Liens, Claims and

Encumbrances [Doc. 267] (the “Motion”). The Debtor seeks an order approving the sale of the

real property located at 1845 Rodeo Drive in Tallahassee, Florida [“Real Property”] to Samique

Dallas [“Buyer”], free and clear of all liens, claims, encumbrances and interests in connection

with the Contract for Sale and Purchase [“Contract”], which was attached to the Motion. Having

considered the record and argument of counsel, the Court finds that the Court has jurisdiction

over this matter, that sufficient service and notice of the Motion and the Notice of Hearing has

been provided, that the requirements of Bankruptcy Rule 2002 has been satisfied, and that no

other or further notice need be provided. The Court further finds that the transaction is an arm’s
             Case 8:17-bk-07940-MGW           Doc 273      Filed 08/31/20      Page 2 of 7




length transaction, that the Buyer is a good faith purchaser for value, not an insider, and

unrelated to the Debtor, and that the relief requested in the Motion is in the best interests of the

Debtor, the Estate, and all of the creditors and parties in interest.

        Accordingly, it is hereby ORDERED:

        1.      The Motion is GRANTED.

        2.      The Contract and all of its terms and conditions are approved.

        3.      This Court has jurisdiction to consider the Motion under 28 U.S.C. §§157 and

1334. This is a core proceeding under 28 U.S.C. §157(b).

        4.      Proper, timely, and sufficient notice of the Motion and Notice of Hearing,

including a reasonable opportunity to object to the Motion, the Hearing, and the transactions

contemplated by the Contract has been provided and no further notice need be provided.

        5.      The Contract was negotiated, proposed and entered into by Debtor and Buyer

without collusion, in good faith and from arm’s-length bargaining positions. Buyer is not an

insider of the Debtor, as that term is defined in §101 of the Bankruptcy Code. Good and

sufficient reasons for approval of the relief requested in the Motion have been articulated, and

the relief requested in the Motion is in the best interests of the Debtor, its Estate, its creditors and

other parties in interest.

        6.      The Debtor has demonstrated both (a) good, sufficient, and sound business

reasons and justifications, and (b) compelling circumstances for a sale of the Real Property

outside of the ordinary course of business pursuant to §363(b) of the Bankruptcy Code.

        7.      Pursuant to §§ 363(b)1) and 363(f) of the Bankruptcy Code, the Debtor is

authorized to sell and transfer the following Real Property to the Buyer free and clear of all liens,

claims, and interests, consistent with the terms of the Contract:



                                                   2
            Case 8:17-bk-07940-MGW          Doc 273      Filed 08/31/20     Page 3 of 7




            Lot 23, Block B of FRONTIER ESTATES, UNIT 2 & 3, according to the plat
            thereof as recorded in Plat Book 10, Page 60, of the Public Records of Leon
            County, Florida.

       8.      The Debtor is authorized to execute and deliver such documents and take such

actions as may be necessary, desirable, or appropriate to consummate and close the sale of the

Real Property to the Buyer pursuant to the terms of the Contract, and to otherwise comply with

the terms of the Contract and this Order, without further application to or order of the Court.

       9.      Pursuant to §363(f) of the Bankruptcy Code, the Real Property shall be

transferred free and clear of any and all liens, claims, encumbrances, and interests, including,

without limitation, the following [“the Liens and Interests”]:

               a. Mortgage that was originally recorded by the Bank of Tallahassee on April

                   24, 2006 at Official Records Book 3493, Page 1029 of the public records of

                   Leon County, Florida, and subject to a Modification of Mortgage recorded at

                   Book 3867, Page 16118 in the original amount of $60,000.00. The mortgage

                   is currently held by Iberia Bank, which was served with the Motion and the

                   Notice of Hearing.

               b. Judgment Lien in favor of Iberia Bank recorded on November 17, 2014 at

                   Official Records Book 4735, Page 262 of the public records of Leon County,

                   Florida in the original amount of $448,575.26.

               c. Tax Lien recorded by the United States Department of the Treasury Internal

                   Revenue Service on February 23, 2016 at Official Records Book 4898, Page

                   496 of the public records of Leon County, Florida in the original amount of

                   $19,890.14.




                                                 3
             Case 8:17-bk-07940-MGW          Doc 273      Filed 08/31/20      Page 4 of 7




                d. Tax Lien recorded by the United States Department of the Treasury Internal

                   Revenue Service on March 3, 2016 at Official Records Book 4901, Page 1096

                   of the public records of Leon County, Florida in the original amount of

                   $159,662.85.

                e. Tax Lien recorded by the United States Department of the Treasury Internal

                   Revenue Service on June 21, 2017 at Official Records Book 5077, Page 641

                   of the public records of Leon County, Florida in the original amount of

                   $20,807.65.

       10.      All liens, claims encumbrances and interests shall attach to the proceeds of the

sale of the Real Property in the order of their priority, with the same validity, force, and effect

that they now have against the Real Property.

       11.      Upon closing of the sale of the Real Property to the Buyer, the Debtor is

authorized to disburse from the sale proceeds:

                a. All amounts due to the Tax Collector of Leon County, Florida for delinquent

                   property taxes owed on the Property.

                b. An amount to New Residential Mortgage Loan Trust 2017-2 or its assigns, by

                   and through its loan servicer, Nationstar Mortgage LLC d/b/a Mr. Cooper

                   [“Nationstar”], sufficient to satisfy the mortgage recorded on November 12,

                   2003 at Official Records Book 2988, Page 293 of the official records of Leon

                   County, Florida upon receiving a valid payoff and executed satisfaction of

                   mortgage in recordable form.




                                                  4
Case 8:17-bk-07940-MGW       Doc 273      Filed 08/31/20     Page 5 of 7




         i. Nationstar’s lien shall be paid in full subject to a payoff quote

            obtained at the time of closing. Nationstar shall be paid directly

            through the escrow company within forty-eight (48) hours of closing.

        ii. Debtor shall contact Nationstar and/or its counsel of record prior to the

            closing of the sale to obtain an updated payoff quote for the Subject

            Loan. Nationstar reserves the right to require an updated payoff

            demand prior to any close of escrow to ensure Nationstar’s claim is

            paid in full. Expired payoff quotes may not be used to close escrow.

        iii. Nationstar’s Claim shall not be surcharged in any way with the costs

            of the sale, broker commissions, attorneys’ fees, trustee fees, or any

            other administrative claims, costs or expenses in connection with the

            sale of the Property.

        iv. In the event the sale of the Property is not completed or funds are not

            received by Nationstar to satisfy the Subject Loan in full after closing,

            Nationstar shall retain its lien for the full amount due under the Note.

        v. To the extent Debtor disputes any amounts which Nationstar claims

            are owed on the Subject Loan, the undisputed amount of Nationstar’s

            Claim shall be paid at the close of the sale. The disputed amount of

            Nationstar’s claim shall be segregated in an interest bearing account

            with an additional 10% cushion above the disputed amount of the

            claim to be disbursed pending further Order of the bankruptcy court to

            allow for Nationstar’s potential recovery of any of its reasonable

            attorney’s fees and costs incurred to the extent that Nationstar



                                    5
             Case 8:17-bk-07940-MGW          Doc 273      Filed 08/31/20     Page 6 of 7




                           successfully establishes its right to the disputed amount due on its

                           Claim.

                      vi. If Debtor fails to close escrow and payoff the Subject Loan in

                           accordance with this Order within sixty (60) calendar days of entry of

                           the Order, the Order shall be void.

                c. A sum equal to 6% of the sale price to Hector DeLao, the Court approved

                   broker for the sale of the Real Property, in full satisfaction of all fees and

                   expenses due the Broker in connection or in any way related to the Real

                   Property or the sale thereof.

                d. All customary fees and costs associated with such a transaction including

                   without limitation: taxes, recording fees, the settlement fee, owner’s title

                   insurance premium, title search costs, title disbursement fees, title closing

                   fees, title document preparation/paraprofessional/notary fees, courtier, FedEx

                   fees, recording fees, and other customary title and closing fees and costs.

       12.      The Court finds the Buyer to be a good faith purchaser for value of the Real

Property within the meaning of §363(m) of the Bankruptcy Code and Buyer is, therefore, entitled

to all of the protections afforded thereby. Any reversal or modification on appeal of the

authorization provided herein to consummate the sale of the Real Property shall not affect the

validity of the sale of the Real Property to the Buyer.

       13.      The Contract and any related agreements, documents, or other instruments may be

modified, amended or supplemented by the parties thereto in a writing signed by both parties,

and in accordance with the terms thereof, without further order of the Court, provided however,




                                                   6
             Case 8:17-bk-07940-MGW         Doc 273      Filed 08/31/20     Page 7 of 7




that any such modification, amendment or supplement does not have a material adverse effect on

the Bankruptcy Estate.

       14.      The Court retains jurisdiction to enforce and supplement the terms and provisions

of any agreement relating to the sale of the Real Property (including, but not limited to, the

Contract), all amendments thereto, any waivers and consents thereunder, and any agreements

executed in connection therewith in all respects and to hear and determine all matters arising

from or related to this Order.

Attorney Sherri L. Johnson is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of the order.




                                                 7
